DETAILED ACTION
This action is pursuant to the claims filed on May 26, 2022. Claims 1-4, 6-9, 12-13, and 15-24 are pending. Claims 19-20 are withdrawn. Claims 5, 10, 11, and 14 are canceled. A final action on the merits of claims 1-4, 6-9, 12-13, 15-18, and 21-24 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6- 8, 12-13, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (hereinafter ‘Davies ‘666’, U.S. PGPub. No. 2011/0224666) and further in view of Davies et al. (hereinafter ‘Davies ‘751’, U.S. PGPub. No. 2016/0374751).
In regards to independent claim 1 and claims 2-3 & 21, Davies ‘666 discloses a medical device for forming a hole in a tissue in a living body and expanding the hole ([0049]), the medical device comprising:
an elongated body (elongated member 104 in Fig. 1) having at least one lumen formed inside of the elongated body ([0050]: the elongated member having at least one lumen extending from proximal region to distal region such as lumen 200 as shown in exemplary Fig. 2) and having a tip portion in which the at least one lumen opens on a distal side (Fig. 5 illustrates an embodiment of a function tip region 500);
an output unit (energy delivery device 502 in Fig. 5) configured to output energy for denaturing the tissue and forming the hole ([0008]-[0009], [0068]: functional tip region is configured for monopolar energy delivery for perforating tissue such as the patient’s heart), the output unit being a tubular body disposed on/ located on a distal side of the tip portion of the elongated body (see Fig. 5, thus meeting claim 2), and 
wherein at least one of the tip portion and the output unit each having an outer diameter decreasing toward a distal side of the medical device (the distal tip opening 508 has a smaller diameter than the proximal portion of the elongated member as shown in Fig. 5, thus meeting claim 3).
However, Davies ‘666 is silent as to the output unit formed discontinuously in a circumferential direction of the tip portion and the tip portion including a slit that is formed in a portion of the output unit in the circumferential direction.
Davies ‘751 teaches a medical device for forming a hole in a tissue in a living body comprising: an output unit (electrode 103a) on a tip portion in which a lumen opens on a distal side (distal portion 10 comprising a distal face 104 which defines an aperture). Davis teaches that the output unit (103a) may form various shapes ([0034]) including a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion (see Fig. 2b & 3a-3c, the electrode face 103a forms a concave shape) so that the electrode used for puncturing does not completely encircle or enclose a forward facing lumen aperture, thereby avoid possibly core tissue ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tubular body of the output unit of Davies ‘666 (which is shown to be a tubular body 502 in Fig. 5) and form a slit extending from a proximal end of the output unit to a distal end of the output unit and from an outer surface of the output unit to an inner surface of the output to define a non-circular, C-shape  as taught by Davies ‘751, thereby arriving at the claimed invention. Doing so allows the output unit used for puncturing not completely encircle or enclose a forward facing lumen aperture, thereby avoid possibly core tissue ([0033]-[0034]).  
In regards to claims 4 & 6, the combination of Davies ‘666/Davies ‘751 provides the output unit having a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion and is located at a distal-side end face of the elongated body and the distal-side end face of the elongated body is continuous in a ring shape (Davies ‘751, [0034]: C-shaped output unit is positioned to the distal-side of the elongated member 104 which forms a continuous ring shape in a radial direction). 
In regards to claim 7, the combination of Davies ‘666/Davies ‘751 discloses wherein the elongated body is configured to bend to one side toward the distal side (see exemplary Fig. 2 which shows that the elongated body has a bend at the neck portion), and a direction in which an electrode of the elongated body is located with respect to the central axis of the body is opposite to a direction in which the elongated body is configured to bend toward the distal side (the nodding direction of the bend at the neck portion is opposite to the direction of the electrode 112(502) as shown in exemplary Fig. 2). 
In regard to claim 8, Davies ‘666/Davies ‘751 combination further discloses a distal end of the output unit is an electrode (Davies ‘666, energy deliver device 502 is an electrode and is disposed in the distal tip of the elongated body); and a conductive wire configured to the electrode to the output unit and to conduct a current to the electrode of the output unit (conducting wire 504 is coupled to the electrode 502, [0069]). 
In regard to claims 12-13, Davies ‘666/Davies ‘751 combination discloses wherein the tip portion and the output unit each have a tapered outer diameter towards the distal side or alternatives a supplementation part, and wherein the output unit is continuous with the tapered tip portion of the elongated body (see the tapering profile of the tip portion in Fig. 5; note that supplementation part is broad and any portion of the tip portion reads on the limitation, ‘the supplementation part’).
In regards to claim 15, Davies ‘666/Davies ‘751 combination discloses wherein the output unit is configured to be disposed to cover a distal-side portion of the tip portion of the elongated body (note that the electrode 502 is disposed on the distal-most side of the tip portion as shown in Fig. 5) and wherein outer peripheral surfaces of the tip portion and the output units are continuous with each other (see the tapering continuous profile of the distal tip portion as shown in Fig. 5). 
In regards to independent claim 16 and claim 23, Davies ‘666 discloses a medical device for forming a hole in a tissue in a living body and expanding the hole ([0049]), the medical device comprising:
an elongated body (elongated member 104 in Fig. 1) having a lumen formed inside of the elongated body ([0050]: the elongated member having at least one lumen extending from proximal region to distal region such as lumen 200 as shown in exemplary Fig. 2) and having a tip portion in which the lumen opens on a distal side (Fig. 5 illustrates an embodiment of a function tip region 500);
an output unit (energy delivery device 502 In Fig. 5) configured to output energy for denaturing the tissue and forming the hole ([0008]-[0009], [0068]: functional tip region is configured for monopolar energy delivery for perforating tissue such as the patient’s heart), the output unit being a tubular body disposed on the tip portion of the elongated body (see Fig. 5), and 
the tip portion of the output unit each having an outer diameter decreasing toward a distal side of the medical device (the distal tip opening 508 has a smaller diameter than the proximal portion of the elongated member as shown in Fig. 5).
However, Davies ‘666 is silent as to the output unit formed discontinuously in a circumferential direction of the tip portion and the tip portion including a slit that is formed in a portion of the output unit in the circumferential direction.
Davies ‘751 teaches a medical device for forming a hole in a tissue in a living body comprising: an elongated body having a lumen formed inside of the elongated body (elongate member 102 defining a lumen as best shown in Figs. 1) and having an output unit (electrode 103a) on a tip portion in which the lumen opens on a distal side (distal portion 10 comprising a distal face 104 which defines an aperture). Davis teaches that the output unit (103a) may form various shapes ([0034]) including a concave shape that surrounds a central axis of the lumen as viewed from the distal side of the tip portion (see Fig. 2b & 3a-3c, the electrode face 103a forms a concave shape) so that the electrode used for puncturing does not completely encircle or enclose a forward facing lumen aperture, thereby avoid possibly core tissue ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tubular body of the output unit of Davies ‘666 (which is shown to be a tubular body 502 in Fig. 5) and form a slit extending from a proximal end of the output unit to a distal end of the output unit and from an outer surface of the output unit to an inner surface of the output to define a non-circular, C-shape  as taught by Davies ‘751, thereby arriving at the claimed invention. Doing so allows the output unit used for puncturing not completely encircle or enclose a forward facing lumen aperture, thereby avoid possibly core tissue ([0033]-[0034]). 
In regard to claims 17 & 18, Davies/Davies ‘751 combination discloses wherein the output unit is arranged on a proximal side of the most distal portion of the tip portion of the elongated body and arranged across the tip portion of the elongated body from a distal side of the tip portion of a proximal side of the tip portion (the energy delivery device 502 in Fig. 5 comprises a distal side and a proximal side which form the distal-most tip portion of the elongated body). 
In regard to claims 22 & 24, Davies ‘666/Davies ‘751 combination discloses wherein the outer diameter of an outer peripheral surface of the output unit is smaller than a maximum outer diameter of the tip portion (the diameter of the functional member 502 is smaller than the maximum outer diameter of the functional tip region 500, e.g. the proximal end of the tapered region). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davies ‘666 and Davies ‘751 as applied to claim 1 above, in view of Benscoter et al. (hereinafter ‘Benscoter’, U.S. PGPub. No. 2012/0239069), and further in view of Baxter et al. (hereinafter ‘Baxter’, U.S. PGPub. No. 2005/0234436).
Davies ‘666/Davies ‘751 combination discloses the invention substantially as claimed in claim 1 and discussed above. Davies ‘666/Davies ‘751 combination further discloses a lumen configured to receive a conductive wire of an energy output unit (Fig. 3 illustrates cross sectional view of the elongate member comprising lumen 304 for receiving a conducting wire).
However, it fails to disclose a first lumen configured to receive a guide wire and a third lumen configured to receive an operation wire for bending the elongated body. 
Benscoter teaches a medical device for creating a hole through a tissue ([0020]). Benscoter teaches providing a lumen configured for receiving an operation wire for bending an elongate body ([0034]: operational wire may be a guide wire in lumen 120 of the elongate body 102 in Fig. 3) to steer the medical device to the site to puncture. Benscoter further notes that providing both steering element and the needle on a single device is beneficial because it permits the contemporaneous disposition of both the puncturing needle and steering element within a single elongate tube and eliminates the requirement for the exchange of needle with steering element as with the case of a conventional device ([0041]). In addition, Baxter teaches providing a medical device comprising a deflection mechanism comprising one or more pull wires attached to a distal end of the medical device and extending to a control handle to selectively deflect the distal tip and/or rotate the distal tip of the medical device ([0009]). 
Given that Davies ‘666 contemplates introducing the medical device into a patient’s vasculature without the aid of a guiding sheath and a dilator ([0088]: “Apparatus 102 may be introduced into a patient’s vasculature. In alternate embodiments of the present invention, the procedure may be performed without a sheath and/or dilator”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Davies ‘666/Davies ‘751 combination and incorporate additional elements for guiding and selectively deflecting the distal tip of the medical device into the area of desired perforation since doing so allows for a contemporaneous disposition of both puncturing element and steering elements within a single medical device and eliminates the requirement for the exchange of needle with steering element thereby allowing for faster procedure time (Benscoter, [0041]) and incorporating multi-lumens into a medical device involves routine skilled in the art.  
Response to Arguments
Applicant's arguments filed on May 26, 2022 have been fully considered but they are not persuasive. With respect to Applicant’s argument of independent claim 1, Applicant argues that Davis ‘666/ Davis ‘751 combination does not disclose or suggest the output unit being a tubular body disposed on the tip portion of the elongated body and formed discontinuously in a circumferential direction of the tip portion with a slit extending from a proximal end of the output unit to a distal end of the output unit. Applicant explains that Davies ‘751 discloses a semicircular shape (i.e., half of circle shape). However, the examiner respectfully disagrees. As explained in above office action, the output unit member 103a in Fig. 6a & 6b is an exemplary non-circular shape of the output unit member. Davies ‘751 contemplates various shapes including a C-shaped output unit ([0034]). The Examiner notes that in the instant specification, the slit along the output unit results in the output unit having “a C-character shape” ([0045]). Given that Davis ‘751 discloses many non-circular shapes including a C-shaped output unit, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the output unit of Davis ‘666 and provide a slit/a notch to provide the C-shaped output unit as taught by Davies ‘751, thereby arriving the output unit having a slit formed in a portion of the output unit in the circumferential direction. Accordingly, the examiner maintains the rejection. 
Furthermore, Applicant’s remarks on page(s) 7 is/are solely directed towards the secondary reference(s) failure to cure the above-noted deficiency of independent claim 1. Given this lack of additional argument against the rejection, the rejection under 35 U.S.C. 103(a) is tenable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/30/2022